DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 04/11/2022.
Claims 16-23 and 25-31 are pending.
Claims 1-15 and 24 have been cancelled.

Response to Arguments
Applicant’s presented argument dated 04/11/2022 with respect to claim 16 and 28 have been fully considered but they are not persuasive.
The Applicant presented argument that 
(A) Conti et al. does not disclose that these time slots are established using information or commands comprised in the first message from the mobile device as claimed. Conti et al. does not say where the time slots established.
(B) Conti et al. does not disclose that the same third message is transmitted by the first and second anchor devices as claimed.
 
The Examiner respectfully disagrees. 
Regarding argument (A) The Examiner presents that Conti discloses (Page 328, Left Col Para 9 - Right Col Para 1) Anchors and Tags are not synchronized; a second pulse is send by the Tag to synchronize the Anchors, so that they will switch on their data channel receiver at the correct time (obviously disclosing the second pulse is a comprised in the first message from the mobile device asking the anchors to synchronize). (Page 328, Right Col Para 2) At each Anchor is assigned a different time slot in which to communicate with the Tag, and each Anchor starts the communication with the Tag when its time slot begins. Therefore, it is obvious that Conti is teaching information and commands for establishing (respective) correct time slots for each of the (respective) plurality of anchor devices for synchronization with the tag for communication or message transmission, as there is no synchronization between anchors and the tag, which discloses the limitation “wherein the synchronization protocol comprises information and/or commands for establishing a synchronization for establishing time slots for transmitting messages by the plurality of anchor devices”, as required by amended claim 16 and similarly claim 28.

Argument (B) is mute, because it is not applicable for references being used for rejection in this office action.
Therefore, claims 16 - 23 and 25 – 31 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16, 17 and 25-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. (“Performance analysis of an indoor and outdoor real time localization system”, of IDS, hereinafter ‘CONTI’) in view of Astrom et al. (US 20180139679 A1, hereinafter ‘ASTROM’).
Regarding claim 16, CONTI teaches a method for transmitting a payload between a mobile device and a plurality of anchor devices via a ranging-capable physical layer communication (Page 327 Right Col Para 3, Para 5: a trilateration method for the localization; The localization techniques are based on the estimation of the distance between two devices that exchange messages. The devices are called Anchor or Beacon Node (AN) and Unknown Node (UN) (mobile device). The Anchor node is in a fixed known position. The unknown node is the node whose position must be estimated using several Anchor nodes), the method comprising: 
transmitting, by the mobile device (Page 328 Left Col Para 6: the UN that we call Tag (the mobile device)), a first message to a first anchor device and to a second anchor device, wherein the first message comprises a synchronization protocol (Page 328 Left Col Para 9: The communication is initiated by the Tag, which, periodically, sends a "wake-up" pulse in the wake-up band. Since Anchors and Tags are not synchronized, the duration of the wake-up pulse is longer (30 ms) than the wake-up period of the Anchors, to be sure that each Anchor is able to receive the wake-up pulse. Then a second pulse (first message) is send by the Tag to synchronize the Anchors (the first message comprises a synchronization protocol)),
wherein the synchronization protocol comprises information and/or commands for establishing a synchronization for establishing time slots for transmitting messages by the plurality of anchor devices (Page 328, Left Col Para 9 - Right Col Para 1: Anchors and Tags are not synchronized; a second pulse is send by the Tag to synchronize the Anchors, so that they will switch on their data channel receiver at the correct time. (Page 318, Right Col Para 2) At each Anchor is assigned a different time slot in which to communicate with the Tag, and each Anchor starts the communication with the Tag when its time slot begins (establishing a synchronization for establishing (respective assigned) time slots for transmitting messages by the (respective) plurality of anchor devices));
 establishing, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device based on the synchronization protocol (Page 328, Left Col Para 9 - Right Col Para 1: a second pulse is send by the Tag to synchronize the Anchors, so that (based on the synchronization protocol) they will switch on their data channel receiver at the correct time. (Page 318, Right Col Para 2) At each Anchor is assigned a different time slot in which to communicate with the Tag, and each Anchor starts the communication with the Tag when its time slot begins (establishing, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device*));
transmitting, by the mobile device, a second message to the first anchor device and/or to the second anchor device, wherein the second message comprises a mobile device payload (Page 328, Fig. 1 Poll and Final messages from Tag to AN1 and AN2, Right Col Para 4: Performed in the data channel, Tag sends a "Poll" message (second message) to the Anchor, that .... sends back an" Answer" message to the Tag; the Tag sends a "Final" message (second message) to the Anchor, that ... sends back to the Tag the "Report" message (a Poll or “Final” message over data channel containing soliciting information (a payload) for “Answer” or “Report” from Anchor). See also Page 329 Fig. 2); 
transmitting, by the first anchor device, a third message to the mobile device during the first time slot by the first anchor device (Page 328, Fig. 1 Answer messages and Report messages from AN1 and AN2 to Tag, Right Col Para 4: Performed in the data channel, The Tag sends a "Poll" message to the Anchor, that …, sends back an" Answer" message (a third message) to the Tag; the Tag sends a "Final" message to the Anchor, that measures the traund2 time and later sends back to the Tag the "Report" message (a third message) containing the tround2 time measured (“Answer or “Report” message over data channel containing tround2 time information as payload for the Tag, a target device, or from the anchor a target device). See also Page 329 Fig. 2); and
transmitting, by the second anchor device, third message to the mobile device during the second time slot by the second anchor device (Page 328, Fig. 1 Answer messages and Report messages from AN1 and AN2 to Tag, Right Col Para 4: Performed in the data channel, The Tag sends a "Poll" message to the Anchor, that after a fixed time treply1, counted by an internal timer, sends back an" Answer" message to the Tag; the Tag sends a "Final" message to the Anchor, that measures the traund2 time and later sends back to the Tag the "Report" message containing the tround2 time measured (“Answer or “Report” message over data channel containing treply1 or tround2 time information as payload, for the Tag, a target device, or from the anchor a target device). See also Page 329 Fig. 2). 
CONTI is silent about wherein the third message comprises a target device payload for a device associated with the plurality of anchor devices, and  transmitting, by the second anchor device, the third message comprising the target device payload.
In analogous art, ASTROM teaches wherein the third message comprises a target device payload for a device associated with the plurality of anchor devices, and  transmitting, by the second anchor device, the third message comprising the target device payload (Fig. 2B, [0061]  In FIG. 2b the original data packet A+B is transmitted two times over different paths. [0062] In order to be able to transmit the sub packets approximately simultaneously, the different transmissions, i.e. the transmissions of the different sub packets needs to be separated, such that the signals do not interfere (too much). The separation may be done in time domain, implies for example Time Division Multiplexing, TDM. (Fig. 1a, [0081]) In the network, packets may be delivered from an originating node 10a to a target node 10b (the target device). [0091] at least one of the transmission modes involves simultaneous transmission from the originating node to at least two of the nodes transmitting the discovery signals 10c, 10d, 10e, as discussed in relation to FIGS. 2 (indicating uses TDM). [0096] When node 10a transmits a PREQ it will be received by both node 10c (first anchor) and to node 10d (second anchor), rebroadcast the PREQ in order to find a path to node 10b. [0104] When the target node 10b receives the PREQ, it will transmit a response, to either one of nodes 10c and 10d, from which it has received a PREQ, or to both of them. Upon receiving the response, node 10c takes note of the required settings and then relays the response to node 10a (first anchor transmitting a third message comprises a target device payload for a device associated with the plurality of anchor devices,). The corresponding activities take place in node 10d. (second anchor transmitting the third message comprising the target device payload)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ASTROM to the system of CONTI in order to take the advantage of a method for transmission of same packet over different paths such that signals do not interfere  (ASTROM: [0061, 0062]).

Regarding claim 17, CONTI is silent about transmitting a first control message, by the first anchor device, to a control unit; and/or transmitting a second control message, by the second anchor device, to the control unit; and transmitting, upon receiving the first control message, by the control unit, a first reply message to the first anchor device; and/or transmitting, upon receiving the second control message, by the control unit, a second reply message to the second anchor device.
ASTROM teaches transmitting a first control message, by the first anchor device, to a control unit; and/or transmitting a second control message, by the second anchor device, to the control unit; and transmitting, upon receiving the first control message, by the control unit, a first reply message to the first anchor device; and/or transmitting, upon receiving the second control message, by the control unit, a second reply message to the second anchor device ([0096] When node 10a transmits a PREQ it will be received by both node 10c (first anchor) and to node 10d (second anchor), rebroadcast the PREQ in order to find a path to node 10b ([0104] When the target node 10b receives the PREQ, it will transmit a response (obviously node 10b is associated with a control unit generating a response), to either one of nodes 10c and 10d, from which it has received a PREQ, or to both of them. Upon receiving the response, node 10c takes note of the required settings and then relays the response to node 10a. The corresponding activities take place in node 10d.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ASTROM to the system of CONTI in order to take the advantage of a method for transmission of same packet over different paths such that signals do not interfere  (ASTROM: [0061, 0062]).

Regarding claim 25, CONTI, in view of ASTROM, teaches wherein the third message from the first anchor device comprises a first part of the third message, and wherein the third message from the second anchor device comprises a second part of the third message (Page 328, Fig. 1 Report message containing measured tround2 time from respective AN1 and AN2, Right Col 4: the Anchor, that measures the tround2 time and later sends back to the Tag the “Report” message containing the tround2 time measured).

Regarding claim 26, CONTI, in view of ASTROM, teaches measuring the distance between the mobile device and the first anchor device; and/or measuring the distance between the mobile device and the second anchor device (Page 328 Eqs (1) and (2), Para 5: The Tag is able to estimate the Tof and the distance).

Regarding claim 27, CONTI, in view of ASTROM, teaches wherein the ranging-capable physical layer communication is an ultra-wide band, UWB, communication (Page 328, Left Col Section III Para 2-3: The tested device for indoor and outdoor localization is the UWB Anchor of Filippetti Group. The Anchor Node operates at distances up to 150 m in open space using the Ultra Wide Band (UWB) technology. The Anchors exchange messages with the Tag).  

Regarding claim 28, CONTI teaches a system for transmitting a payload over a ranging-capable physical layer communication (Page 327 Right Col Para 3, Para 5: a trilateration method for the localization; The localization techniques are based on the estimation of the distance between two devices that exchange messages. The devices are called Anchor or Beacon Node (AN) and Unknown Node (UN) (mobile device). The Anchor node is in a fixed known position. The unknown node is the node whose position must be estimated using several Anchor nodes. See also Fig. 1: Tag, AN1 and AN2. Page 328: III. REAL TIME LOCALIZATION SYSTEM USED), the system comprising:
a mobile device (Page 328 Fig. 1 Tag, Page 328 Left Col Para 6: the UN that we call Tag (the mobile device));
a first anchor device associated with a payload target device (Page 328, Fig. 1 AN1, Page 327 Right Col Para 5: The devices are called Anchor or Beacon Node (AN) and Unknown Node (UN) (mobile device));
a second anchor device associated with the payload target device (Fig. 1 AN2, The devices are called Anchor or Beacon Node (AN) and Unknown Node (UN) (mobile device));
the mobile device configured to transmit a first message to the first anchor device and to the second anchor device, wherein the first message comprises a synchronization protocol (Page 328 Left Col Para 9: The communication is initiated by the Tag, which, periodically, sends a "wake-up" pulse in the wake-up band. Since Anchors and Tags are not synchronized, the duration of the wake-up pulse is longer (30 ms) than the wake-up period of the Anchors, to be sure that each Anchor is able to receive the wake-up pulse. Then a second pulse (first message) is send by the Tag to synchronize the Anchors (the first message comprises a synchronization protocol)),
wherein the synchronization protocol comprises information and/or commands for establishing a synchronization for establishing time slots for transmitting messages by the plurality of anchor devices (Page 328, Left Col Para 9 - Right Col Para 1: Anchors and Tags are not synchronized; a second pulse is send by the Tag to synchronize the Anchors, so that they will switch on their data channel receiver at the correct time. (Page 318, Right Col Para 2) At each Anchor is assigned a different time slot in which to communicate with the Tag, and each Anchor starts the communication with the Tag when its time slot begins (establishing a synchronization for establishing (respective assigned) time slots for transmitting messages by the (respective) plurality of anchor devices));
 andPage 6 of 8New U.S. Patent ApplicationDocket No.: 82155406US03 Preliminary Amendment filedthe mobile device is configured to transmit a second message to the first anchor device and/or to the second anchor device, wherein the second message comprises a mobile device payload (Page 328, Fig. 1 Poll and Final messages from Tag to AN1 and AN2, Right Col Para 4: Performed in the data channel, Tag sends a "Poll" message (second message) to the Anchor, that .... sends back an" Answer" message to the Tag; the Tag sends a "Final" message (second message) to the Anchor, that ... sends back to the Tag the "Report" message (a Poll or “Final” message over data channel containing soliciting information (a payload) for “Answer” or “Report” from Anchor). See also Page 329 Fig. 2);
wherein each of the first and second anchor devices is configured to establish, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device based on the synchronization protocol (Page 328, Left Col Para 9 - Right Col Para 1: a second pulse is send by the Tag to synchronize the Anchors, so that (based on the synchronization protocol) they will switch on their data channel receiver at the correct time (establishing, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device). (Page 318, Right Col Para 2) At each Anchor is assigned a different time slot in which to communicate with the Tag, and each Anchor starts the communication with the Tag when its time slot begins), and wherein the first anchor device is configured to transmit a third message to the mobile device during the first time slot, the third message comprising a target device payload, the second anchor device is configured to transmit third message to the mobile device during the second time slot (Page 328, Fig. 1 Answer messages and Report messages from AN1 and AN2 to Tag, Right Col Para 4: Performed in the data channel, The Tag sends a "Poll" message to the Anchor, that after a fixed time treply1, counted by an internal timer, sends back an" Answer" message to the Tag. The time treply is long enough to ensure that the Anchor is able to perform all the required processing. After a fixed time treply2 from the reception of the answer, the Tag sends a "Final" message to the Anchor, that measures the traund2 time and later sends back to the Tag the "Report" message containing the tround2 time measured (“Answer or “Report” message over data channel containing treply1 or tround2 time information (a payload), for the Tag a target device or from the anchor a target device). See also Page 329 Fig. 2).
CONTI is silent about a first anchor device associated with a payload target device, a second anchor device associated with the payload target device, and the third message comprises a target device payload for a device associated with the plurality of anchor devices, and the second anchor device is configured to transmit the third message comprising the target device payload.
In analogous art, ASTROM teaches a first anchor device associated with a payload target device, a second anchor device associated with the payload target device (Fig. 1a, [0081]) In the network, packets may be delivered from an originating node 10a to a target node 10b (the payload target device). [0096] When node 10a transmits a PREQ it will be received by both node 10c (first anchor) and to node 10d (second anchor), rebroadcast the PREQ in order to find a path to node 10b.), and the third message comprises a target device payload for a device associated with the plurality of anchor devices, and the second anchor device is configured to transmit the third message comprising the target device payload (Fig. 2B, [0061]  In FIG. 2b the original data packet A+B is transmitted two times over different paths. [0062] In order to be able to transmit the sub packets approximately simultaneously, the different transmissions, i.e. the transmissions of the different sub packets needs to be separated, such that the signals do not interfere (too much). The separation may be done in time domain, implies for example Time Division Multiplexing, TDM. (Fig. 1a, [0081]) In the network, packets may be delivered from an originating node 10a to a target node 10b (the target device). [0091] at least one of the transmission modes involves simultaneous transmission from the originating node to at least two of the nodes transmitting the discovery signals 10c, 10d, 10e, as discussed in relation to FIGS. 2 (indicating uses TDM). [0096] When node 10a transmits a PREQ it will be received by both node 10c (first anchor) and to node 10d (second anchor), rebroadcast the PREQ in order to find a path to node 10b. [0104] When the target node 10b receives the PREQ, it will transmit a response, to either one of nodes 10c and 10d, from which it has received a PREQ, or to both of them. Upon receiving the response, node 10c takes note of the required settings and then relays the response to node 10a (first anchor transmitting a third message comprises a target device payload for a device associated with the plurality of anchor devices). The corresponding activities take place in node 10d. (second anchor transmitting the third message comprising the target device payload)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ASTROM to the system of CONTI in order to take the advantage of a method for transmission of same packet over different paths such that signals do not interfere  (ASTROM: [0061, 0062]).

Regarding claim 29, CONTI, in view of ASTROM, teaches wherein the mobile device is at least one of the group consisting of a mobile phone, a tag, a token, a key, a keyfob, a smart card (Page 328, Left Col Section III Para 1: The worker wears a rechargeable device, the UN that we call Tag).

Regarding claim 31, CONTI, in view of ASTROM, teaches wherein the ranging-capable physical layer communication is an ultra-wide band, UWB, communication (Page 328, Left Col Section III Para 2-3: The tested device for indoor and outdoor localization is the UWB Anchor of Filippetti Group. The Anchor Node operates at distances up to 150 m in open space using the Ultra Wide Band (UWB) technology. The Anchors exchange messages with the Tag).  

Claim 30 is rejected under 35 U.S.C 103 as being unpatentable over Conti et al. (“Performance analysis of an indoor and outdoor real time localization system”, of IDS, hereinafter ‘CONTI’) in view of Astrom et al. (US 20180139679 A1, hereinafter ‘ASTROM’) and with further in view of DUTZ et al. (EP 3370464 A1, of IDS, hereinafter ‘DUTZ’).
Regarding claim 30, CONTI and ATROM are silent about wherein the payload target device is at least one of the group consisting of a car, a door, a transaction terminal, a transit gate. 
In an analogous art, DUTZ teaches wherein the payload target device is at least one of the group consisting of a car, a door, a transaction terminal, a transit gate ([0259] In the automotive PKE context several anchors may be mounted on different locations in and around a lockable element, such as automobile).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DUTZ to the system of CONTI in order to take the advantage of a method for a UWB secure ranging protocol suitable for secure ranging such as automotive PKE applications with improvements on the IR-UWB (Impulse Radio - Ultra WideBand) physical layer IEEE standard (DUTZ: [0039, 0049]).

Claims 18, 20 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Conti et al. (“Performance analysis of an indoor and outdoor real time localization system”, of IDS, hereinafter ‘CONTI’) in view of Astrom et al. (US 20180139679 A1, hereinafter ‘ASTROM’) and with further in view of Joshi, Avinash (US 20040143842 A1, of record, hereinafter ‘JOSHI’).
Regarding claim 18, CONTI and ASTROM are silent about removing, by the control unit, the second control message of the second anchor device, when said second control message is a duplicate of the first control message from the first anchor device.  
In an analogous art, JOSHI teaches removing, by the control unit, the second control message of the second anchor device, when said second control message is a duplicate of the first control message from the first anchor device ([0040] detecting duplicate packets and dropping those duplicates. This broadcast ID may not be required if some sequence number is already a part of MAC header to discard duplicate packets. [0044] On receiving such a message, the node (the control unit) stores the relevant information from the message in a table and compares that information against other entries if it has received the same message from other neighboring nodes (first anchor device and second anchor device). It can also simply discard the message if the next hop field in such a packet has its own address).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of stopping redundant packet loop of JOSHI to the system of CONTI and ASTROM in order to take the advantage of a method for avoiding loops of messaging (JOSHI: [0044]).

Regarding claim 20, CONTI and ASTROM are silent about removing, by the mobile device, the third message of the second anchor device, when said third message is a duplicate of the third message of the first anchor device.  
In an analogous art, JOSHI teaches removing, by the mobile device, the third message of the second anchor device, when said third message is a duplicate of the third message of the first anchor device ([0040] detecting duplicate packets and dropping those duplicates. This broadcast ID may not be required if some sequence number is already a part of MAC header to discard duplicate packets. [0044] On receiving such a message, the node (the mobile device) stores the relevant information from the message in a table and compares that information against other entries if it has received the same message from other neighboring nodes (first anchor device and second anchor device). It can also simply discard the message if the next hop field in such a packet has its own address).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of stopping redundant packet loop of JOSHI to the system of CONTI and ASTROM in order to take the advantage of a method for avoiding loops of messaging (JOSHI: [0044]).

Regarding claim 21, CONTI and ASTROM are silent about testing, by the mobile device, if the third message of the first anchor device fulfills a quality criterion; and rejecting, if the third message of the first anchor device fulfills the quality criterion, the third message from the second anchor device (although ASTROM disclose (Fig. 1a, [0090]) [0090] The method further comprises calculating S3, for different transmission modes, based on the estimated radio channels, metrics of links from the originating node to the nodes transmitting the discovery signals 10c, 10d, 10e.).  
In an analogous art, JOSHI teaches testing, by the mobile device, if the third message of the first anchor device fulfills a quality criterion; and rejecting, if the third message of the first anchor device fulfills the quality criterion, the third message from the second anchor device ([0040] detecting duplicate packets and dropping those duplicates. This broadcast ID may not be required if some sequence number is already a part of MAC header to discard duplicate packets. [0044] On receiving such a message (new third message from a first anchor), the node (the mobile device) stores the relevant information from the message in a table (the third message is received and decoded correctly fulfilling a quality criterion as obvious) and compares that information against other entries if it has received the same message from other neighboring nodes (testing if it is a new third message, from a second anchor device). It can also simply discard the message if the next hop field in such a packet has its own address. See also [0072] signal quality with the neighboring WRs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of stopping redundant packet loop of JOSHI to the system of CONTI and ASTROM in order to take the advantage of a method for avoiding loops of messaging (JOSHI: [0044]).
 
Claims 22 and 23 are rejected under 35 U.S.C 103 as being unpatentable over Conti et al. (“Performance analysis of an indoor and outdoor real time localization system”, of IDS, hereinafter ‘CONTI’) in view of Astrom et al. (US 20180139679 A1, hereinafter ‘ASTROM’) and with further in view of Choi et al. (US 7961641 B1, hereinafter ‘CHOI’).
Regarding claim 22, CONTI and ASTROM are silent about testing, by the first anchor device and/or by the second anchor device, if the first message has been received; and not transmitting, if the first anchor device and/or the second anchor device did not receive the first message, the third message by the first anchor device and/or the second anchor device.
In an analogous art, CHOI teaches testing, by the first anchor device and/or by the second anchor device, if the first message has been received; and not transmitting, if the first anchor device and/or the second anchor device did not receive the first message, the third message by the first anchor device and/or the second anchor device (Col 2 Lines 11-14: Initially transmitting the ranging sequence at an insufficiently low signal strength also can increase network entry time due to repeated unsuccessful network entry attempts. (Col 3 Lines 7-11) Because the signal strength needed to communicate with the base station will vary as its distance from the base station 110 changes, mobile devices 120a-c can be configured to adjust their signal transmission strengths in order to minimize power consumption. (Fig. 2 Col 3 Lines 20-31) A mobile device can send a ranging sequence, such as a CDMA initial ranging code, to a base station (block 210). The known sequence can be sent at an initial power level (P.sub.INITIAL). The device can then wait to determine if a ranging response is received from the base station (block 220). If a ranging response is received, then the device can connect to the network (block 230), and the method can end (block 250). If the device does not receive a ranging response from the base station after a period of time, such as 60 milliseconds, then the device can resend the ranging sequence to the base station at a higher signal strength (block 240). (it is obvious that due to low signal strength for higher distance if the first anchor or second anchor does not receive/decoded the first message correctly no response or the third message is not transmitted during ranging process)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the ranging technique of CHOI to the system of CONTI and ASTROM in order to take the advantage of a method providing an efficient algorithm that increases the probability of establishing a connection with the base station while at the same time reducing unnecessary power consumption by the mobile device (CHOI: Col 2 Lines 14-24).
 
Regarding claim 23, CONTI and ASTROM are silent about testing, by the first anchor device and/or by the second anchor device, if the ranging- capable physical layer communication fulfills a quality criterion; and not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the quality criterion, the third message by the first anchor device and/or the second anchor device (although ASTROM disclose (Fig. 1a, [0090]) [0090] The method further comprises calculating S3, for different transmission modes, based on the estimated radio channels, metrics of links from the originating node to the nodes transmitting the discovery signals 10c, 10d, 10e.).  
In an analogous art, CHOI teaches testing, by the first anchor device and/or by the second anchor device, if the ranging- capable physical layer communication fulfills a quality criterion; and not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the quality criterion, the third message by the first anchor device and/or the second anchor device (Col 2 Lines 11-14: Initially transmitting the ranging sequence at an insufficiently low signal strength (a quality criterion) also can increase network entry time due to repeated unsuccessful network entry attempts. (Col 3 Lines 7-11) Because the signal strength needed to communicate with the base station will vary as its distance from the base station 110 changes, mobile devices 120a-c can be configured to adjust their signal transmission strengths in order to minimize power consumption. (Fig. 2 Col 3 Lines 20-31) A mobile device can send a ranging sequence, such as a CDMA initial ranging code, to a base station (block 210). The known sequence can be sent at an initial power level (P.sub.INITIAL). The device can then wait to determine if a ranging response is received from the base station (block 220). If a ranging response is received, then the device can connect to the network (block 230), and the method can end (block 250). If the device does not receive a ranging response from the base station after a period of time, such as 60 milliseconds, then the device can resend the ranging sequence to the base station at a higher signal strength (block 240). (it is obvious that due to low signal strength (a quality criterion) for higher distance if the first anchor or second anchor does not receive/decoded the first message correctly no response or the third message is not transmitted during ranging process)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the ranging technique of CHOI to the system of CONTI and ASTROM in order to take the advantage of a method providing an efficient algorithm that increases the probability of establishing a connection with the base station while at the same time reducing unnecessary power consumption by the mobile device (CHOI: Col 2 Lines 14-24).



Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, CONTI, ASTROM, DUTZ, JOSHI and CHOI either alone or in combination fails to teach testing, by the control unit, if the ranging-capable physical layer communication of the first anchor device and/or the second anchor device fulfills a control unit quality criterion, and not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the control unit quality criterion, the reply message by the control unit to the first anchor device and/or the second anchor device.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Loehr et al. (US 20180309660 A1), describing DUPLICATING PDCP PDUS FOR A RADIO BEARER
Lakkis, Ismail (US 20050201456 A1), describing Systems And Methods For Equalization Of Received Signals In A Wireless Communication Network

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        .